Citation Nr: 0939815	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  08-06 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a back disability. 


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1979 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 RO decision, which 
confirmed and continued a previous denial of a claim for 
service connection for a back disability.  This issue was 
remanded by the Board in October 2008 for further 
development. 

In July 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Hartford, Connecticut 
RO.  A transcript of that proceeding has been associated with 
the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a back disability.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

In October 2008, the Board remanded this issue in order to 
afford the Veteran a VA examination.  Subsequently, a VA 
examination was conducted in July 2009.  At this examination, 
the Veteran reported that he had been receiving Social 
Security Administration (SSA) disability benefits for a back 
condition for 2 years.  The claims file contains no copies of 
any SSA records.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
or her representative, if any, of any information and medical 
or lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This includes a duty to assist the Veteran in obtaining 
records in the custody of federal government agencies.  Id.  
See also Tetro v. Gober, 14 Vet. App. 110 (2000). 

Therefore, despite the fact that this issue was already 
remanded in October 2008 for further development, this issue 
must be remanded once again in order to obtain any available 
SSA records relating to the Veteran's back disability.  While 
the Board regrets that this issue must be remanded a second 
time, further development in this regard in unavoidable, as 
the Board only became aware of the Veteran's receipt of SSA 
disability benefits through the July 2009 VA examination.  
Prior to this examination, the Veteran gave no indication 
that he was receiving such benefits.

Furthermore, the Board notes that the Veteran reported at the 
July 2009 VA examination that he sought private medical 
treatment as recently as a week before the July 2009 VA 
examination.  As this issue is already being remanded for 
further development, the Board will extend another 
opportunity to the Veteran to submit any recent treatment 
records relating to his back disability that have not yet 
been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Send to the Veteran a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to 
enable the RO to obtain any additional 
pertinent evidence relating to his back 
disability not currently of record.  
The RO should also invite the Veteran 
to submit any pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit. Associate any 
records received, including negative 
responses, with the claims file.

2.	Obtain any and all of the Veteran's SSA 
records.  Specifically, any SSA records 
concerning disability benefits awarded 
for a back disability must be obtained.  

3.	Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the Veteran should be provided a 
supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


